Title: To Benjamin Franklin from Thomas White et al., 4 January 1780
From: White, Thomas
To: Franklin, Benjamin


May it please your Excellency
Bergen Jan. 4th. 1780
Upon our arrival in this port on the 14th: of Septr. we wrote letters to yourself, Mons. Chaumont & Captn Landais by the following post, but having received no answer to either, remain very uneasy, our instructions being to wait your advice upon all emergencies. The King of Denmarks order for delivering up the Union & Betsey arrived the 15th. of October & the ships delivered up in due form on monday following to the English Consul, after making a declaration before a Notary-public of the injustice of those proceedings as we were obliged to go on shore with upwards of 20 men & no provision made for us. We applied to the Governor immediately after being turned on shore, who assured us he would exert himself in our behalf & accordingly wrote the court of Denmark concerning our situation as did likewise the French Consul. Those gentlemen together with the principal merchants here have shewed us the greatest respect & afforded us whatever assistance we were in want of.
About six weeks since the Governor informed us of his having recieved answers from Copenhagen in which he was authorized to pay our expences in this place & gave us protection, likewise that there was great probability of the ships being paid for, to the satisfaction of the United States.
The Brigtn. [brigantine] Charming Polly which arrived 14 days after us was likewise delivered up in same manner. We should have wrote in the interval between our first letter & this, but recieving no answers from Paris & the French Consul writing every post, hope that will be a sufficient apology for this neglect. We are here in number five officers & twenty-three men & greatly regret remaining in such an inactive state, being unable to render any service whatever to our country or selves. Therefore beg your Excellency would deliver orders either to the French Consul x [or] ourselves to repair to France where we may be in actual service. We are &c.
(signed) Thomas WhiteThomas FitzgeraldAlexr. MooreJames HoganNathl. Marston
His Excellency B Franklin Esqr Paris(Copy Wm Short secy)
